Citation Nr: 0703575	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, K. K., and J.H.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1975.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for a psychiatric 
disorder.

The veteran contends that he had a nervous breakdown during 
active military service due to stress from his assignment as 
a draftsman and that his current psychiatric disorder is 
related to this incident.  In support of this contention the 
veteran's representative stated at a May 2006 videoconference 
hearing before the Board, that the veteran's service 
personnel file included documents which showed a sudden 
change in performance.  Specifically, the representative 
noted that the veteran was promoted to the rank of Private 
First Class in November 1974, received a commendation from 
the Battalion Commander in December 1974, and was 
subsequently recommended for discharge as unfit for duty in 
February 1975.

The veteran's service medical records also include an August 
1974 medical report which stated that the veteran was 
"brought in [because of] inappropriate behavior [and] 
appearing to be 'acting strangely.'"  The report noted that 
the veteran was "basically well disciplined [and] no 
[problem] in unit."  On mental status examination, the 
veteran's responses were slow and labored.  The veteran was 
oriented to person and place, but was not aware of the 
correct date.  No diagnosis 


was provided.  A November 1974 medical report gave an 
impression of "inconclusive - may be 3030 [although] would 
refer for further [evaluation.]"  

A December 13, 1974 special order promoted the veteran to 
Private First Class.  A December 26, 1974 Memo from the 
Battalion Commander stated that the veteran prepared a map 
"in a most professional manner . . . The map was so well 
done that General Merryman, 3rd Armored Assistant Division 
Commander, thought it had been prepared by the Office, Chief 
of Military History."  A February 6, 1975 Recommendation for 
General Discharge stated that the

recommendation is being submitted without 
prejudice and is based on your poor 
attitude, lack of motivation, lack of 
self discipline, inability to adapt 
socially or emotionally. . . .  Durning 
[sic] the period 12 August 1974 to date . 
. . Your duty performance has been far 
below desired standards. . . . You are 
substandard in . . . performance.

The Board notes these comments are contrary to the August 
1974 medical report which stated that the veteran was well 
disciplined and did not cause problems for his unit, his 
promotion in December 1974, and the December 1974 memo which 
commended him for working in a professional manner.  
Accordingly, though the veteran's service medical records do 
not include a diagnosis of a psychiatric disorder, the 
evidence of record shows that the veteran experienced a 
drastic change in performance.  

VA and private medical records show that the veteran has 
consistently received diagnoses of psychiatric disorders 
since at least January 2002.  While several medical reports 
include the veteran's reported medical and military 
histories, there is no medical evidence of record that 
provides an opinion as to whether the veteran's psychiatric 
disorder is related to his military service.  Therefore, the 


applicable regulations provide that a medical examination 
should be scheduled in order to determine whether the 
veteran's currently diagnosed psychiatric disorder was caused 
or aggravated by active military service.  38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to ascertain the etiology of 
any psychiatric disorder found.  The 
claims file and a copy of this Remand 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make this determination must be 
ordered.  Thereafter, based upon review 
of the service medical records, service 
personnel records, and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
psychiatric disorder found is related to 
the veteran's period of military service.  
If such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

2.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated 


3.	whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

